UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:January 31, 2011 Item 1. Report to Stockholders. AKRE CAPITAL MANAGEMENT, LLC Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) SEMI-ANNUAL REPORT January 31, 2011 Akre Focus Fund The Portfolio Manager’s Report below is based on the fiscal year semi-annual report for the six month period ending January 31, 2011 and the 2010 calendar year performance. March 30, 2011 To The Shareholders of Akre Focus Fund The table below illustrates top ten holdings, sector weightings and performance at January 31, 2011. Top Ten Holdings as of January 31, 2011 Sector Weightings as of January 31, 2011 (% of net assets) (% of net assets) Dollar Tree, Inc. 7.6% Consumer Discretionary 35.1% Ross Stores, Inc. 7.5% Cash & Equivalents* 25.9% Lamar Advertising Co. 7.4% Financials 17.8% American Tower Corp. 6.8% Information Technology 11.2% Mastercard, Inc. 6.7% Telecommunication Services 6.8% Hartford Financial Services-Conv Pref 4.8% Health Care 2.5% Markel Corp. 4.7% Consumer Staples 0.7% FactSet Research Systems, Inc. 4.4% Total 100.0% O’Reilly Automotive, Inc. 3.8% The TJX Companies, Inc. 3.5% Since Inception Returns as of January 31, 2011 6 Months 1 Year (08/31/09)^ AKREX Retail 14.97% 20.84% 14.11% AKRIX Institutional 15.11% 21.10% 14.44% S&P 500® Index 17.93% 22.19% 20.02% *Includes other assets in excess of liabilities. ^Average annualized return. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-862-9556. The Fund imposes a 1.00% redemption fee on shares held for 30 days or less. Performance data does not reflect the redemption fee. If it had, returns would be reduced. Expense Ratios:AKREX – 1.45%, AKRIX – 1.20% The table above illustrates the Akre Focus Fund’s (the “Fund”) top ten holdings, sector allocation and performance for the six month period ending January 31, 2011.While the Fund’s (AKREX –Retail shares) six month performance through January 31, 2011 was a positive 14.97%, the S&P 500® 1 Akre Focus Fund Index surpassed our returns with six month performance of 17.93%.Specifically, the Consumer Discretionary sector contributed 8.5% (50% of the total return), further the Financials contributed 3.4% and Information Technology contributed 2.1%. The table below illustrates top ten holdings, sector weightings and performance at December 31, 2010. Top Ten Holdings as of December 31, 2010 Sector Weightings as of December 31, 2010 (% of net assets) (% of net assets) Lamar Advertising Co. 8.2% Consumer Discretionary 35.0% American Tower Corp. 7.1% Cash & Equivalents* 25.8% Dollar Tree, Inc. 6.9% Financials 18.0% Ross Stores, Inc. 6.8% Information Technology 10.8% Mastercard, Inc. 6.5% Telecommunication Services 7.1% Hartford Financial Services-Conv Pref 4.8% Health Care 2.6% Markel Corp. 4.5% Consumer Staples 0.7% FactSet Research Systems, Inc. 4.2% Total 100.0% O’Reilly Automotive, Inc. 4.1% The TJX Companies, Inc. 3.3% Since Inception Returns as of December 31, 2010 1 Year (08/31/09)^ AKREX Retail 19.29% 15.50% AKRIX Institutional 19.45% 15.79% S&P 500® Index 15.06% 19.31% *Includes other assets in excess of liabilities. ^Average annualized return. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-862-9556. The Fund imposes a 1.00% redemption fee on shares held for 30 days or less. Performance data does not reflect the redemption fee. If it had, returns would be reduced. Expense Ratios:AKREX – 1.45%, AKRIX – 1.20% The above table shows that for the one year period ending December 31, 2010 the Fund (AKREX – Retail shares) advanced by 19.29% as compared with the S&P 500® Index, which advanced 15.06%.This result was achieved in spite of a high level of cash carried in the portfolio throughout the year. At the start of the year the cash was 61.5%, and at year’s end the cash was 25.8%. The above 2 Akre Focus Fund also shows the top ten holdings and the sector allocation.While there is a modest rearrangement amongst the top three or four names, the list of ten is identical, and the sector allocation is also essentially the same relative to the six months ending January 31, 2011. The sector performance was slightly different compared to the six months ending January 31, 2011 with Consumer Discretionary contributing the bulk of the return at a higher 13.5% (71% of the total return). Further, another 2.3% was contributed by the Financials and Information Technology contributed 2.2%. Our portfolio has undergone few changes over the last six months, except to grow in size.We make no attempt to anticipate specific sector attribution.We remain generally cautious as a matter of prudence, and continue to allocate capital when opportunities attract us. Opinions expressed are those of the advisor and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in small- and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and it may be obtained by calling (877) 862-9556 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® Index is an index of 500 large capitalization companies selected by Standard & Poor’s Corporation. One cannot invest directly in an index. Fund holdings are subject to change and are not recommendations to buy or sell any security. See the Schedule of Investments for the Fund holdings. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 3 Akre Focus Fund SECTOR ALLOCATION at January 31, 2011 (Unaudited) Sector Allocation Percent of Net Assets Consumer Discretionary % Cash & Equivalents* % Financials % Information Technology % Telecommunication Services % Health Care % Consumer Staples 0.7 % Total % *Includes other assets in excess of liabilities. EXPENSE EXAMPLE For the Six Months Ended January 31, 2011 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2010 – January 31, 2011). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions 4 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended January 31, 2011 (Unaudited) (Continued) and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 8/1/2010 1/31/2011 8/1/2010 – 1/31/2011* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s expense ratio for the most recent six-moth period of 1.45% (reflecting fee recoupments in effect) for Retail Class shares and 1.20% (reflecting fee recoupments in effect) for Institutional Class shares, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 5 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 69.2% Capital Markets: 5.5% LPL Investment Holdings, Inc.* $ optionsXpress Holdings, Inc. TD Ameritrade Holding Corp. TradeStation Group, Inc.* Consumer Finance: 0.5% White River Capital, Inc. Diversified Financial Services: 1.7% MSCI, Inc.* Health Care Equipment & Supplies: 1.4% Becton, Dickinson and Company Hotels, Restaurants & Leisure: 4.2% Penn National Gaming, Inc.* WMS Industries, Inc.* Insurance: 4.7% Markel Corp.* IT Services: 6.8% Computer Services, Inc. Mastercard, Inc. Life Sciences Tools & Services: 1.2% Techne Corp. Media: 7.4% Lamar Advertising Co.* Multiline Retail: 7.6% Dollar Tree, Inc.* Personal & Household Products: 0.7% Kimberly-Clark Corp. Software: 4.4% FactSet Research Systems, Inc. Specialty Retail: 15.9% CarMax, Inc.* O’Reilly Automotive, Inc.* Ross Stores, Inc. The TJX Companies, Inc. Thrifts & Mortgage Finance: 0.4% Fox Chase Bancorp, Inc.* Wireless Telecommunication Services: 6.8% American Tower Corp.* TOTAL COMMON STOCKS (Cost $168,427,813) CONVERTIBLE PREFERRED STOCK: 4.8% Insurance: 4.8% Hartford Financial Services Group, Inc. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) The accompanying notes are an integral part of these financial statements. 6 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2011 (Unaudited) (Continued) Shares Value TRUST & PARTNERSHIP: 0.1% Real Estate Investment Trust: 0.1% Annaly Capital Management, Inc. $ TOTAL TRUST & PARTNERSHIP (Cost $326,800) SHORT-TERM INVESTMENT: 25.8% Money Market Fund: 25.8% Fidelity Government Portfolio - Class I, 0.04%^ TOTAL SHORT-TERM INVESTMENT (Cost $77,164,025) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $259,751,954) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ 7-day yield as of January 31, 2011. The accompanying notes are an integral part of these financial statements. 7 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at January 31, 2011 (Unaudited) ASSETS Investments in securities, at value (cost $259,751,954) (Note 2) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Distribution fees Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ Retail Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Institutional Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 Akre Focus Fund STATEMENT OF OPERATIONS For the Six Months Ended January 31, 2011 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Class Shareholder servicing fees Administration fees Transfer agent fees Fund accounting fees Registration fees Reports to shareholders Audit fees Custody fees Chief Compliance Officer fees Miscellaneous expenses Trustee fees Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 Akre Focus Fund STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2011 Period Ended (Unaudited) July 31, 2010* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares - Retail Class (a)(b) Net increase in net assets derived from net change in outstanding shares - Institutional Class (a)(c) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ $ — * Fund commenced operations on August 31, 2009. The accompanying notes are an integral part of these financial statements. 10 Akre Focus Fund STATEMENT OF CHANGES IN NET ASSETS (Continued) (a)Summary of capital share transactions is as follows: Six Months Ended January 31, 2011 Period Ended (Unaudited) July 31, 2010* Retail Class Shares Value Shares Value Shares sold $ $ Shares redeemed (b) Net increase $ $ (b)Net of redemption fees of $3,071 and $7,381, respectively. Six Months Ended January 31, 2011 Period Ended (Unaudited) July 31, 2010* Institutional Class Shares Value Shares Value Shares sold $ $ Shares redeemed (c) Net increase $ $ (c)Net of redemption fees of $951 and $373, respectively. * Fund commenced operations on August 31, 2009. The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the periods RETAIL CLASS Six Months Ended January 31, 2011 Period Ended (Unaudited) July 31, 2010* Net asset value, beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) # # Net asset value, end of period $ $ Total return %^ %^ RATIOS/SUPPLEMENTAL DATA Net assets, end of period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived/recouped %+ %+ After fees waived/recouped %+ %+ RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before fees waived/recouped %+ )%+ After fees waived/recouped %+ )%+ Portfolio turnover rate 7 %^ 12 %^ * Fund commenced operations on August 31, 2009. # Amount less than $0.01. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the periods INSTITUTIONAL CLASS Six Months Ended January 31, 2011 Period Ended (Unaudited) July 31, 2010* Net asset value, beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) ) Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) # # Net asset value, end of period $ $ Total return %^ %^ RATIOS/SUPPLEMENTAL DATA Net assets, end of period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived/recouped %+ %+ After fees waived/recouped %+ %+ RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before fees waived/recouped %+ )%+ After fees waived/recouped %+ )%+ Portfolio turnover rate 7 %^ 12 %^ * Fund commenced operations on August 31, 2009. # Amount less than $0.01. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 13 Akre Focus Fund NOTES TO FINANCIAL STATEMENTS January 31, 2011 (Unaudited) NOTE 1 – ORGANIZATION Akre Focus Fund (the “Fund”) is a non-diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on August 31, 2009. The Fund offers Retail and Institutional Class shares.Institutional shares are offered primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations and corporations.Each class of shares has equal rights as to earnings and assets except that Retail shares bear distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The investment objective of the Fund is to seek long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. 14 Akre Focus Fund NOTES TO FINANCIAL STATEMENTS January 31, 2011 (Unaudited) (Continued) options marketplace.Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of January 31, 2011, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the 15 Akre Focus Fund NOTES TO FINANCIAL STATEMENTS January 31, 2011 (Unaudited) (Continued) type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of January 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
